Holmes, J.
The plaintiff’s goods were damaged on the defendant’s vessel, through its fault, to the amount of one hundred and fifty-one dollars and seventy-eight cents, in their market value in Boston, the port of destination; but it did not appear that their market value as damaged was less than the invoice value of the sound goods with the cost of importation added. The bill of lading limits the defendant’s liability to the invoice value. See Graves v. Lake Shore & Michigan Southern Railroad, 137 Mass. 33; Hill v. Boston, Hoosac Tunnel, & Western Railroad, 144 Mass. 284. The only question which we shall consider is whether the language used exempts the defendant from all liability upon these facts.
The defendant relies upon some decisions to the effect that a provision that the ship owner will not be liable for more than the invoice value of the goods is to he construed as limiting the liability in case of partial loss to the difference between the net proceeds of each article damaged and its invoice price and freight, and that if the cargo owner “ has received from the sale of the damaged goods the invoice price, after deducting the cost of importation, sale, etc., the libel will be dismissed.” The Lydian Monarch, 23 Fed. Rep. 298, 300. Pearse v. Quebec Steam-Ship Co. 24 Fed. Rep. 285, 289. We shall not criticise these decisions further than to say, that, if they are not distinguishable from the case at bar, we cannot follow them.
The bill of lading before us reads, “ Ship not accountable for any sum exceeding ¿2100 per package, for goods of whatever *60description, unless the Value is Declared and Freight as may be agreed paid thereon, and in event of loss or damage for which the Ship is responsible, the liability shall not exceed the Invoice or the Declared Value for the United States Customs Duty.” It is plain that these words fix alternative limits of liability, — ¿6100 per package if the value is not declared, the declared value when it is declared. In the former case, we do not suppose that it would be contended that, if a package brought ¿6100, no damage could be recovered; yet, unless the argument is carried to that extent, we see no reason why in the latter alternative the ship owners should escape if the goods bring their invoice price.
Looking at the words of the latter branch of the sentence alone, it will be seen that they refer to the event of “ loss or damage for which the ship is responsible,” and therefore in terms presuppose that something is to be recovered in the case for which they provide. The following words, “the liability shall not exceed,” etc., are apt words to express the outside limit of the sum to be recovered; but both the particular words and the whole structure of the sentence are most inapt to express a stipulation that, if the goods are still equal to the invoice value, there shall be no recovery at all. Even in the case of a valued policy, which is much stronger than the one under consideration, the rule in most jurisdictions is to leave the valuation entirely on one side for the purpose of determining what proportion of the valuation is to be paid by the insurer upon a partial loss. Irving v. Manning, 1 H. L. Cas. 287, 306. Lewis v. Rucker, 2 Burr. 1167. Bradlie v. Maryland Ins. Co. 12 Pet. 378, 399. Boardman v. Boston Ins. Co. 146 Mass. 442.
As we read the contract, the damages are to be ascertained in the usual way, by finding the difference in value between each package as damaged and the same undamaged, and these damages are to be paid by the defendants up to but not exceeding ¿6100 when the value is not declared, or, in this case, up to but not exceeding the invoice value. As the damage to the plaintiff’s walnuts did not exceed the invoice value, the defendant must pay the whole amount.

Judgment for the plaintiff.